Title: To James Madison from Thomas Willing, 1 July 1806
From: Willing, Thomas
To: Madison, James



Sir
Philadelphia July 1st. 1806.

The Consulate of the United States for the Island of St. Thomas having become vacant We the undersigned beg leave to recommend George Taylor Esqr. now resident at that Island as a proper person to fill the said office.  Mr. Taylor is a Native Citizen of the United States, a Gentleman of strict veracity, and we deem him in every respect well qualified for the situation to which we now propose him.

Th G Willing
William Bell
John Leamy Jr
nor & Harris
Clement Biddle
Jas. ore
Savage Dignan
Josa: Gilpin
Joshua Fisher
James Good
John Allen
Jno. Meany
Simon Gratzby
Charles Ness
Geo Latimer
Joseph Fagert
Edwd: Tilghman Junr
N. M. Biddle
John Clement Stocker
Geo. Harrison
Fanshall Hollinsworth
John Robinson
Thomas Biddle
Willing & Curwen
Ralph Peters

